EXHIBIT 10.3

CONSENT

          I, _____________________________, hereby do consent to the adoption of
the amendments to the "Benefit Plans" as defined in and as described in the
attached Resolutions as and to the extent, and for the period, required by the
provisions of Section 111 of the Emergency Economic Stabilization Act of 2008
("EESA") applicable to participants in the Capital Purchase Program under EESA
and the regulation issued by the Department of the Treasury as published in the
Federal Register on October 20, 2008.

 

Agreed to and acknowledged
as of the 16th day of January, 2009

               

--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




UNITED BANCORP, INC.

Preferred Stock Committee

Board of Directors

Resolutions

January 13, 2009

Amendment of Benefit Plans to Comply with Emergency Economic Stabilization Act

          WHEREAS United Bancorp, Inc. (the "Company") currently intends on
entering into a Securities Purchase Agreement with the United States Department
of Treasury (the "Agreement") as part of the Capital Purchase Program under the
Emergency Economic Stabilization Act of 2008 ("EESA"); and

          WHEREAS pursuant to Section 1.2(d)(iv) of the Agreement, the Company
is required to amend its "Benefit Plans" with respect to its "Senior Executive
Officers" (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and

          WHEREAS the applicable "Benefit Plans" are the plans in which any
Senior Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company's financial results
("Financial Performance Plans") or (ii) provide for payments or benefits upon an
"applicable severance from employment" within the meaning of EESA ("Involuntary
Separation Pay Arrangements");

          RESOLVED that each Financial Performance Plan and Involuntary
Separation Pay Arrangement is hereby amended effective as of the date of entry
into the Agreement as follows:

          1.          Compliance With Section 111 of EESA. Each Financial
Performance Plan and Involuntary Separation Pay Arrangement is hereby amended by
adding the following provision as a final section to such arrangement:

> "Compliance With Section 111 of EESA. Solely to the extent, and for the
> period, required by the provisions of Section 111 of the Emergency Economic
> Stabilization Act of 2008 ("EESA") applicable to participants in the Capital
> Purchase Program under EESA and the regulation issued by the Department of the
> Treasury as published in the Federal Register on October 20, 2008: (a) each
> "Senior Executive Officer" within the meaning of Section 111 of EESA and the
> regulation issued by the Department of the Treasury as published in the
> Federal Register on October 20, 2008 who participates in this plan or is a
> party to this agreement shall be ineligible to receive compensation hereunder
> to the extent that the Board



--------------------------------------------------------------------------------




> of Directors or Compensation Committee of the Board of Directors of the
> Company determines this plan or agreement includes incentives for the Senior
> Executive Officer to take unnecessary and excessive risks that threaten the
> value of the financial institution; (b) each Senior Executive Officer who
> participates in this plan or is a party to this agreement shall be required to
> forfeit and promptly repay to the Company any bonus or incentive compensation
> paid to the Senior Executive Officer hereunder during the period that the
> Department of the Treasury holds a debt or equity position in the Company
> based on statements of earnings, gains, or other criteria that are later
> proven to be materially inaccurate; and (c) the Company shall be prohibited
> from making to each Senior Executive Officer who participates in this plan or
> is a party to this agreement, and each such Senior Executive Officer shall be
> ineligible to receive hereunder, any "golden parachute payment" in connection
> with the Senior Executive Officer's "applicable severance from employment," in
> each case, within the meaning of Section 111 of EESA and the regulation issued
> by the Department of the Treasury as published in the Federal Register on
> October 20, 2008."

          2.          Continuation of Affected Plans. Except as expressly or by
necessary implication amended hereby, each Financial Performance Plan and
Involuntary Separation Pay Arrangement shall continue in full force and effect.










